Exceptions overruled. This is an action of tort to recover compensation for personal injuries sustained upon the defendant’s premises. There was a verdict for the plaintiff. The defendant excepted to the denial of a motion for a directed verdict, and to the refusal to give certain requested instructions. There was no error. The evidence warranted a finding that the plaintiff was a business visitor, and that the defendant failed to use reasonable care to keep the premises reasonably safe for the plaintiff’s use. The requests .for instructions were denied rightly. The cases relied upon by the defendant are distinguishable. See Goldthwait v. East Bridgewater, 5 Gray, 61, 64; Cannon v. Brookline, 256 Mass. 468, 470; Boudreau v. Springfield, 257 Mass. 105; Rowett v. North Adams, 288 Mass. 50.